DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 of claim 1, “device” should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the “control device”, no corresponding structures are disclosed; and for the “auto-ignition mechanism”, a fuse.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “a control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim of opening the seal of the extinguishing agent container.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-20 are rejected for depending from indefinite claim 1.  
Claim 5 recites the limitation "the respective battery cells" in lines 2--3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the respective battery cells” will be interpreted to be each of the battery cells of the battery.  
Claims 14 and 18 are rejected for depending from indefinite claim 5.  
Claim 6 recites the limitation "the specified temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the specified temperature” will be interpreted to be the same as the “predetermined temperature”.  
Claim 19 is rejected for depending from indefinite claim 6.
Regarding claims 7 and 15-19, the phrase "in the range of" is a relative phrase which renders these claims indefinite.  The phrase "in the range of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase "in the range of" describes the auto-ignition temperature in relation to the temperature above which a thermal runaway occurs; however, it is unclear how close these temperatures must be to be considered to be “in the range of” each other.
Claim 14 recites the limitation "the specified temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the specified temperature” will be interpreted to be the same as the “predetermined temperature”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schaefer (US 2014/0017525).
Regarding claim 1, Schaefer teaches an extinguishing system for a high-voltage battery of a motor vehicle (par. 2, 3), comprising: at least one extinguishing agent container (3/6/7/8/10) with a gaseous extinguishing agent (par. 17, 51); a seal for sealing the extinguishing agent container, which prevents an outflow of the extinguishing agent into the interior of the high-voltage battery (par. 34); a control device interacting with the seal device, designed to open the seal upon the incidence of a triggering signal (par. 33, 34), thus allowing the extinguishing agent to flow into the interior of the high-
Regarding claim 3, Schaefer teaches the extinguishing system described regarding claim 1, and further wherein the control device can have a signaling connection with a crash sensor for providing the triggering signal (par. 33 - since the control device includes sensors, it is capable of having a signaling connection with a crash sensor; further it is noted that this claim does not positively recite the crash sensor, but only the ability to be electrically connected to a car).
Regarding claim 4, Schaefer teaches the extinguishing system described regarding claim 1, and further wherein the control device has a signaling connection with a temperature sensing system of the extinguishing system, which is designed to measure a temperature of the high-voltage battery and to provide the triggering signal when the measured temperature is higher than a predetermined temperature (par. 33, 36).
Regarding claim 13, Schaefer teaches the extinguishing system described regarding claim 3, and further wherein the control device has a signaling connection with a temperature sensing system of the extinguishing system, which is designed to measure a temperature of the high-voltage battery and to provide the triggering signal when the measured temperature is higher than a predetermined temperature (par. 33, 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Murray et al. (US 2018/0214722).
Regarding claim 2, Schaefer discloses the extinguishing system described regarding claim 1.  Schaefer does not further disclose wherein the auto-ignition mechanism features a fuse which auto-ignites as of the auto-ignition temperature and opens the seal.
Murray teaches an extinguishing system (100) comprising an extinguishing agent container (23), a seal for sealing the container (fig. 1A, 1B), and an auto-ignition mechanism featuring a fuse (61) which auto-ignites as of the auto-ignition temperature and opens the seal (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extinguishing system of Schaefer such that the auto-ignition mechanism features a fuse which auto-ignites as of the auto-ignition temperature and opens the seal, as taught by Murray, since this was known to be effective at automatically activating an extinguishing system (Murray, par. 5).
Regarding claim 11, Schaefer in view of Murray discloses the extinguishing system described regarding claim 2, and further wherein the control device can have a signaling connection with a crash sensor for providing the triggering signal (par. 33 - since the control device includes sensors, it is capable of having a signaling connection with a crash sensor; further it is noted that this claim does not positively recite the crash sensor, but only the ability to be electrically connected to a car).
Regarding claim 12.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Wood et al. (US 2013/0011706).
Schaefer discloses the extinguishing system described regarding claim 4.  Schaefer does not disclose wherein the temperature sensing system features temperature sensors, integrated into the respective battery cells, for measuring the respective cell temperatures of every battery cell of the high-voltage battery.
Wood teaches a temperature monitoring system for a battery of a motor vehicle (par. 6) comprising a temperature sensing system having temperature sensors (par. 32), integrated into the respective battery cells (par. 9, 32; fig. 4), for measuring the respective cell temperatures of every battery cell of the high-voltage battery.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer to further include temperature sensors integrated into the respective battery cells, as taught by Wood, since this would enable the system to monitor each cell for excessive temperature.  
Claims 6, 7, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Cordani et al. (US 2019/0319234).
Regarding claim 6, Schaefer discloses the extinguishing system described regarding claim 4.  Schaefer further discloses that the predetermined temperature is below the auto-ignition temperature (par. 35 - the “separative element” has a “preset break point” and will actuate the system when the “control device” fails).  But, Schaefer does not disclose wherein the predetermined temperature is below the temperature above which a thermal runaway of the high-voltage battery occurs, and in that the auto-ignition temperature is above the specified temperature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer to set the predetermined temperature below the temperature above with a thermal runaway occurs because this was known to be a catastrophic failure from which it is nearly impossible to recover.  
Regarding claim 7, Schaefer discloses the extinguishing system described regarding claim 1.  Schaefer does not disclose wherein the auto-ignition temperature is in the range of the temperature above which a thermal runaway of the high-voltage battery occurs. 
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer to set the auto-ignition temperature in the range of the temperature above which a thermal runaway of the high-voltage battery occurs because this was known to be a catastrophic failure from which it is nearly impossible to recover.  One of ordinary skill would recognize this and set the auto-ignition temperature near this temperature in order to prevent a thermal runaway from occurring.  
Regarding claim 16, Schaefer discloses the extinguishing system described regarding claim 3.  Schaefer does not disclose wherein the auto-ignition temperature is in the range of the temperature above which a thermal runaway of the high-voltage battery occurs. 
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  

Regarding claim 17, Schaefer discloses the extinguishing system described regarding claim 4.  Schaefer does not disclose wherein the auto-ignition temperature is in the range of the temperature above which a thermal runaway of the high-voltage battery occurs. 
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer to set the auto-ignition temperature in the range of the temperature above which a thermal runaway of the high-voltage battery occurs because this was known to be a catastrophic failure from which it is nearly impossible to recover.  One of ordinary skill would recognize this and set the auto-ignition temperature near this temperature in order to prevent a thermal runaway from occurring.
Regarding claim 19.    
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Jung et al. (US 2014/0186668).
Regarding claim 8, Schaefer discloses the extinguishing system described regarding claim 1.  Schaefer does not disclose wherein the extinguishing system features a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery.
Jung teaches an extinguishing system for a high-voltage battery of a motor vehicle (par. 2, 5; fig. 3) comprising at least one extinguishing agent container (200) with an extinguishing agent (201); a seal (260) for sealing the extinguishing agent container (par. 54), which prevents an outflow of the extinguishing agent into the interior of the high-voltage battery; a control device (300) interacting with the seal device, designed to open the seal upon the incidence of a triggering signal (par. 55; fig. 3), thus allowing the extinguishing agent to flow into the interior of the high-voltage battery and to displace any air comprised therein; and a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery (fig. 3, 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extinguishing system of Schaefer to further include a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery, as taught by Jung.  Such a modification would allow the container to be disposed outside of and separate from the battery, which would allow a larger capacity container and prevent damage to the container due the high temperatures in the battery.  
claim 9, Schaefer discloses the extinguishing system described regarding claim 1.  Schaefer does not disclose wherein the extinguishing system further comprises at least one pressure relief valve integrated into a housing of the high-voltage battery, through which the air in the interior of the high-voltage battery can flow out when the extinguishing agent flows into the interior of the high- voltage battery.
Jung teaches the extinguishing system described regarding claim 8 and further comprising at least one pressure relief valve (400) integrated into a housing (10) of the high-voltage battery (fig. 4), through which the air in the interior of the high-voltage battery can flow out when the extinguishing agent flows into the interior of the high-voltage battery (par. 61; fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extinguishing system of Schaefer to further comprise at least one pressure relief valve integrated into a housing of the high-voltage battery, through which the air in the interior of the high-voltage battery can flow out when the extinguishing agent flows into the interior of the high- voltage battery, as taught by Jung.  Such a modification was known to allow the extinguishing agent to be more easily injected into the battery housing and to reduce the likelihood of an explosion (Jung, par. 61).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Lai et al. (US 2019/0334146).
Schaefer discloses the extinguishing system described regarding claim 1.  Schaefer does not disclose wherein the control device is designed to emit an alarm signal in the motor vehicle and/or to inform a repair shop as soon as it has opened the seal.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extinguishing system of Schaefer to further design the control device to emit an alarm signal in the motor vehicle as soon as it has opened the seal, as taught by Lai, since this would notify any occupants of the vehicle of the danger of a fire so that they can safely evacuate the vehicle.  
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Wood and Cordani.
Regarding claim 14, Schaefer in view of Wood discloses the extinguishing system described regarding claim 5.  Schaefer further discloses that the predetermined temperature is below the auto-ignition temperature (par. 35 - the “separative element” has a “preset break point” and will actuate the system when the “control device” fails).  But, Schaefer does not disclose wherein the predetermined temperature is below the temperature above which a thermal runaway of the high-voltage battery occurs, and in that the auto-ignition temperature is above the specified temperature.
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer in view of Wood to set the predetermined temperature below the temperature above with a thermal runaway occurs because this was known to be a catastrophic failure from which it is nearly impossible to recover.
claim 18, Schaefer in view of Wood discloses the extinguishing system described regarding claim 5.  Schaefer in view of Wood does not disclose wherein the auto-ignition temperature is in the range of the temperature above which a thermal runaway of the high-voltage battery occurs. 
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer in view of Wood to set the auto-ignition temperature in the range of the temperature above which a thermal runaway of the high-voltage battery occurs because this was known to be a catastrophic failure from which it is nearly impossible to recover.  One of ordinary skill would recognize this and set the auto-ignition temperature near this temperature in order to prevent a thermal runaway from occurring.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Murray and further in view of Cordani.
Schaefer in view of Murray discloses the extinguishing system described regarding claim 2.  Schaefer in view of Murray does not disclose wherein the auto-ignition temperature is in the range of the temperature above which a thermal runaway of the high-voltage battery occurs. 
Cordani teaches that a thermal runaway of a high-voltage battery is “the most catastrophic failure” that can occur (par. 3), and once triggered is nearly impossible to stop (par. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schaefer in view of Murray to set the auto-ignition temperature in the range of the temperature above which a thermal runaway of the high-voltage battery occurs because this was known to be a catastrophic failure from which it is nearly impossible to .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Murray and further in view of Jung.
Schaefer in view of Murray discloses the extinguishing system described regarding claim 2.  Schaefer in view of Murray does not disclose wherein the extinguishing system features a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery.
Jung teaches an extinguishing system for a high-voltage battery of a motor vehicle (par. 2, 5; fig. 3) comprising at least one extinguishing agent container (200) with an extinguishing agent (201); a seal (260) for sealing the extinguishing agent container (par. 54), which prevents an outflow of the extinguishing agent into the interior of the high-voltage battery; a control device (300) interacting with the seal device, designed to open the seal upon the incidence of a triggering signal (par. 55; fig. 3), thus allowing the extinguishing agent to flow into the interior of the high-voltage battery and to displace any air comprised therein; and a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery (fig. 3, 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extinguishing system of Schaefer in view of Murray to further include a duct system connected with the extinguishing agent container, intermediated by the seal, with discharge openings through which the extinguishing agent may flow into the interior of the high-voltage battery, as taught by Jung.  Such a modification would allow the container to be disposed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoon (US 2011/0189511), Kim et al. (US 2018/0289996), Zeweke et al. (US 2009/0205846) and Specht et al. (US 2017/0113080) all teach extinguishing systems for motor vehicle batteries having elements of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752